GRAHAM, Judge.
Defendant challenges the sentencing procedure, contending, among other things, that improper evidence was admitted and considered by the court in rendering judgment and sentence.
“A judgment will not be disturbed because of sentencing procedures unless there is a showing of abuse of discretion, procedural conduct prejudicial to defendant, circumstances which manifest inherent unfairness and injustice, or conduct which offends the public sense of fair play.” State v. Pope, 257 N.C. 326, 335, 126 S.E. 2d 126, 133.
Defendant here was given repeated opportunities to rebut any of the matters being considered by the judge before sentence was imposed, to give his version of the offenses to which he had pleaded guilty, and to testify or make representations in mitigation. We find nothing so manifestly unfair about the procedure employed as to require that the judgments be vacated.
The sentences imposed were within the maximum limits allowed by law and no error appears on the face of the record.
Affirmed.
Judges Parker and Vaughn concur.